Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the heat radiating member comprises: a contact portion that is in contact with the muffler, and a heat radiating portion that extends from the contact portion to the oil storage space and contacts the oil in the oil storage space, and wherein the contact portion defines a first area in contact with the muffler and a second area connected to the heat radiating portion – in conjunction with the rest of the structure of Claim 1. While Yoshikawa teaches a heat radiating member that includes a heat radiating portion (fins 4a, 4b), and the heat radiating member clearly contacts that muffler (see Figure 1, the fins are not just floating in space with no attachment), there is no clear teaching of a designated contact portion that includes a first area in contact with the muffler and a second area connected to the heat radiating portion, when read in light of the specification and under broadest reasonable interpretation. Other references (such as Karge) teach fins that have distinct bases which can be said to include contact portions, but the fins do not contact oil or a muffler. It would not have been obvious to one of ordinary skill in the art to modify the prior art to yield the claimed invention without improper hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, May 13, 2022